OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for want of prosecution for failure to file briefs or bill of exceptions as required by Rule VII of the Court of Appeals.
The motion is well taken and will be sustained.
An examination of the transcript of the docket and journal entries from the Municipal Court discloses that the only defendant against whom any charge is carried on the docket of the Court is Mike DeAngelo. There appear, however, four affidavits charging Jimmie Myers, Eddie Bell and Frank Smith with various criminal offenses. There is nothing m the transcript to indicate that Mike DeAngelo or any of these other named defendants gave notice of appeal in the Municipal Court and the only defendant against whom any action as shown by entry appears to have been taken in the Municipal Court was Mike DeAngelo. He alone moved for new trial.
The appeal, designated petition in error in the Common Pleas Court, is made on behalf of Mike DeAngelo only and the motion to dismiss is directed to this petition. The judgment of dismissal and the mandate were directed to the petition in error of Mike DeAngelo but the notice of appeal given in Common Pleas Court was in behalf of all plaintiffs in error and for the first time, Smith, Myers and Bell, in addition to DeAngelo were designated plaintiffs in error.
The bill of exceptions made up in the Municipal Court discloses that all of the defendants, DeAngelo, Myers, Bell and Smith, were tried and convicted at one time. The motion in this Court is for an order to dismiss the petition in error which is filed by DeAngelo only. The case is docketed in this Court under one number, No. 3042, and the dismissal will relate to this appeal.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.